DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of October 20, 2020.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims, as filed on September 18, 2020, have been entered.

Priority:  12/24/2014
Status of Claims:  Claims 1, 3 – 10, 12, 13, 16 – 20 and 22 – 25 are pending.  Claims 1, 4, 12 and 20 have been AMENDED.  Claims 2, 11, 14, 15 and 21 have previously been CANCELLED.
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 1, 12 and 20 include the limitation terms of providing: … “and without a use of the user device,” a payment for the potential transaction to the merchant. (e.g., see Claim 1 line 27.)   The Examiner notes that a preceding limitation identifies in-part, a determining of remaining battery power for a potential transaction “using the user device” (e.g., see Claim 1, line 23.)  It remains unclear as to a relationship of a user and any specific use of the user device by the user, the nexus and structural connection of the user device itself to the completion of a transaction, and the mechanics of how a transaction is being completed without a use of the user device.  For example, it remains unclear as to potential involvement of another device in completing the transaction, or the extent to which user involvement is being performed relative to the user device at the time of any threshold depletion power, or something else.  Accordingly, the description of the subject limitation remains both unclear, and indefinite.  Claim 3 – 10 13, 16 – 19 and 22 – 25 are rejected on the basis of dependency.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 1, 3 – 10, 12, 13, 16 – 20 and 22 – 25 are rejected under U.S.C. 103 as being unpatentable over Cho et al., U.S. 2014/0040120 in view of Scheer et al., WO 2014/133489 in view of Gailloux et al., U.S. 8,639,291 in view of Li et al., U.S 2015/0339661.

As per Claim 1 (Currently Amended), as presently understood,
Cho teaches a system comprising:
a non-transitory memory storing a payment account of a user; (Cho ¶¶ [0057], [0064], [0083], [0084], [0090], [0091], [0111], [0115] – [0119], [0127] and Figs 1,3,4 read on memory storing a plurality of user payment accounts.); and
one or more hardware processors configured to execute instructions to cause the system to perform operations comprising: (Cho ¶¶ [0057], [0083] – [0090], [0091], [0111], [0115] – [0119], [0127] and Figs 1,3,4 read on a processor in communication with memory/storage for executing instructions.)
	establishing a connection between a user device of the user and a wireless beacon at a merchant location of a merchant; (Cho ¶¶ [0067], [0110], [0112] – [0118], [0122] – [0125], [0146] and Figs 3,4,11 read on a user device in communication with a merchant POS terminal, inclusive of Bluetooth communications.  The Examiner notes that proximity to, and communication with, a merchant POS terminal via Bluetooth communications establishes merchant wireless check-in/checkout to a checkout location.)
	receiving, from the wireless beacon via the connection, one or more signals from the user device, the one or more signals indicating information about a remaining battery power of the user device and an application process currently being executed by the user device; (Cho ¶¶ [0117] – [0120], [0129], [0130], [0141], [0144], [0150] – [0153], [0158] – [0161] and Figs 
	processing, at the merchant location prior to initiating a transaction between the merchant and the user, a location-based check-in of the user device at the merchant location; (see Cho ¶¶ [0067], [0110], [0112] – [0118], [0122] – [0125], [0146] and Figs 3,4,11 referenced above as to Claim 1, and wireless check-in at a merchant location.)
	detecting that the remaining battery power has reached a threshold depletion power at the merchant location based on the one or more signals; (Cho ¶¶ [0130], [0131], [0145] – [0149], [0153] – [0156], [0158], [0159] and Figs 6,11,12,13 read on user device communications and detection of remaining battery power subject to a threshold.) … [ ] …
	determining, based on the location-based check-in, a potential transaction with the merchant for processing with the payment account of the user  (Cho ¶¶ [0031], [0032], [0105], [0109], [0115], [0121] – [0125], [0129], [0130], [0137], [0138], [0145], [0151] and Figs 4,6,8,11 read on payment from a user device account for a transaction, selection from a plurality of accounts, and overcoming a payment failure from a specific account.);
	determining, during the connection and based on detecting that the remaining battery power has reached the threshold depletion power, that the remaining battery power is insufficient to complete the potential transaction using the user device  (Cho ¶¶ [0117] – [0120], [0129], [0130], [0141], [0144], [0149] – [0153], [0158] – [0161] and Figs 4,6,9,10,11,13 read on a signal to a user device, a subsequent check of available battery power, and operation of a mobile payment application inclusive of determining a threshold value for conducting a transaction.) … [ ] … 



limiting execution of the application process on the user device without user input based on the remaining battery power reaching the threshold depletion power;
Scheer, however, teaches:
limiting execution of the application process on the user device without user input based on the remaining battery power reaching the threshold depletion power; (Scheer ¶¶ [0011], [0028], [0030], [0063], [0068], [0076] and Figs 1,3 read on responses to threshold depletion power inclusive of blocking data transmission and data synchronization to limit resources utilized without user input.)
It would have been obvious to one of ordinary skill in the art to include in the mobile terminal, communications, transactions and payment operations of Cho, the threshold power depletion and event synchronization aspects of Scheer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to portable devices, and user activity, with the motivation being to enhance a user’s experience and exchange of user data availability as functions of a portable device. (see Scheer [0010], [0011].)
Cho in view of Scheer does not teach:
providing, based on determining that the remaining battery power is insufficient to complete the potential transaction and without the a use of the user device, a payment for the potential transaction to the merchant 
Gailloux, however, teaches:
providing, based on determining that the remaining battery power is insufficient to complete the potential transaction and without the a use of the user device, a payment for the potential transaction to the merchant (For the purpose of compact prosecution, the Examiner is interpreting without a use of the user device, to identify any absence of additional user input to the user device subsequent to a condition.  Gailloux c.11 l.3-33 and Fig 3 read on providing a payment for a potential transaction to a merchant based on remaining battery power being insufficient to complete the potential transaction, and subsequent completion of a transaction subject to the absence of additional user input to the user device in a low battery condition.) 
It would have been obvious to one of ordinary skill in the art to include in the mobile terminal, communications, transactions and payment operations of Cho et al., the low battery/shut-off state and transaction completion aspects of Gailloux since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to portable devices, and user activity, with the motivation being to effect completion of a payment transaction by a user operating a device in a discharged state of power. (see Gailloux c.3 l.17-33.)
 … [ ] … 
Cho in view of Scheer in view of Gailloux does not teach:
wherein the payment provides a maximum amount to the merchant for the potential transaction; and
	refunding the payment account when the maximum amount for the payment is greater than an amount of an actual purchase made by the user with the merchant.
Li, however, teaches:
wherein the payment provides a maximum amount to the merchant for the potential transaction; and (Li ¶¶ [0054] – [0057], [0071], [0072], [0092] – [0094] and Figs 5,10 read on a payment to the merchant for a transaction, subject to a limit.)
	refunding the payment account when the maximum amount for the payment is greater than an amount of an actual purchase made by the user with the merchant. (Li ¶¶ [0033] – [0035], [0073] – [0078] and Figs 2,8 read on a transaction server and database, with refund processing to a user relative to a completed transaction.)
It would have been obvious to one of ordinary skill in the art to include in the mobile terminal, communications, transactions and payment operations of Cho et al., the administration controls, transaction limits, pre-authorization, source of funds, and refunds aspects of Li since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to portable devices, finance and customer/merchant transactions, with the motivation being to enhance management of transactions and user purchases.  (see Li [0001], [0021], [0022].)

As per Claim 3 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the system of claim 1, wherein the threshold depletion power (Scheer ¶¶ [0011], [0028], [0030], [0063] and Figs 1,3 read on determining a threshold depletion power and thresholds for synchronization of events based upon power consumption rates.) is either a predefined value or a dynamically changed value. (Cho ¶¶ [0120], [0130], [0145] – [0151], [0157] – [0161] and Figs 4,6,11,13 read on processing of a payment from a user device based upon measurement to threshold values of battery power, inclusive of predetermined threshold values.)

As per Claim 4 (Currently Amended),
Cho in view of Scheer in view of Gailloux in view of Li teaches the system of claim 3, wherein the threshold depletion power (see Scheer ¶¶ [0011], [0028], [0030], [0063], [0068], [0076] and Figs 1,3 referenced above in Claim 3.) is a dynamically changed value and the dynamically is changed based on the one or more signals, and wherein the one or more signals further comprises a signal identifying a current location of the user device. (Cho ¶¶ [0068], [0073], [0074], [0097], [0112], [0116], [0118], [0124], [0125], [0146] and Figs 1,3,4,11 read on a device with proximity sensors as well as a position location module.)

As per Claim 5 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the system of claim 1, wherein determining the potential transaction is based on whether the user device is checked-in with the merchant via the connection to the wireless beacon at a checkout location. (Cho ¶¶ [0067], [0110], [0112] – [0118], [0122] – [0125], [0146] and Figs 3,4,11 read on a user device in communication with a merchant POS terminal, inclusive of Bluetooth communications.  The Examiner notes that proximity to, and communication with, a merchant POS terminal via Bluetooth communications establishes merchant wireless check-in/checkout to a checkout location.)

As per Claim 6 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the system of claim 5, wherein the connection uses one or more of a near field communication, a radio communication, an infrared communication, a Bluetooth communication, a Bluetooth Low Energy (BLE) communication, a WiFi communication, or an LTE Direct communication. (Cho ¶¶ [0066], [0067], [0110] – [0118] and Figs 3,4 read on a plurality of connections, inclusive of NFC, RFID, Bluetooth and BLE.)

As per Claim 7 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the system of claim 1, wherein, after the user device is checked-in with the merchant (see Cho ¶¶ [0110], [0112] – [0118],  and based on the remaining battery power of the user device, the operations further comprise: 
determining whether the merchant is pre-authorized in the payment account. (Li ¶¶ [0059], [0060], [0071], [0094] – [0096] and Figs 5,7,01 read on pre-authorization of a transaction to a merchant.)

As per Claim 8 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the system of claim 1, wherein the operations further comprise:
communicating a request to the user device if the merchant is not authorized. (Li ¶¶ [0059], [0060], [0085], [0094] – [0096] and Figs 5,9,01 read on pre-authorization of a transaction to a user device and communications with a card management server.)

As per Claim 9 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the system of claim 1, wherein determining the potential transaction is further based on a spending history of the user. (Li ¶¶ [0033] – [0035], [0062], [0073] – [0078], [0101] and Figs 2,5,8,13 read on a transaction server and database, with user linked accounts and transaction mappings.)

As per Claim 10 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the system of claim 9, wherein the spending history comprises how many times the payment account has been used to shop with the merchant during a past period of time and a user spending behavior during the past period of time.  (Li ¶¶ [0033] – [0035], [0046], [0062], [0073] – [0078], [0101] and Figs 2,5,8,13 read on a transaction server and database, user linked accounts and transaction mappings, inclusive of a source of funds as a bank account.  The Examiner notes that a bank 

As per Claim 12 (Currently Amended),
Claim 12 is directed to the method which is implied by the system of Claim 1, and is therefore rejected under the same rationale as Claim 1.

As per Claim 13 (Previously Presented),
Claim 13 is directed to the method which is implied by the system of Claim 5, and is therefore rejected under the same rationale as Claim 5.

As per Claim 16 (Previously Presented),
Claim 16 is directed to the method which is implied by the system of Claims 7 and 8, and is therefore rejected under the same rationale as Claims 7 and 8.

As per Claim 17 (Previously Presented),
Claim 17 is directed to the method which is implied by the system of Claim 9, and is therefore rejected under the same rationale as Claim 9.

As per Claim 18 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the method of claim 12, wherein providing the payment using the payment account is further based on the threshold for the remaining battery power. (Cho ¶¶ [0031], [0032], [0109], [0120], [0130], [0145] – [0151], [0157] – [0161] and Figs 4,6,11,13 read on processing of a payment from a user device based upon threshold values of battery power, inclusive of processing through default selections of payment instruments.)

As per Claim 19 (Previously Presented),
Claim 19 is directed to the method which is implied by the system of Claim 4, and is therefore rejected under the same rationale as Claim 4.

As per Claim 20 (Currently Amended),
Claim 20 is directed to the product which is implied by the system of Claim 1, and is therefore rejected under the same rationale as Claim 1.

As per Claim 22 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the method of claim 12, further comprising:
	determining electronic communications sent and/or received by the user device, wherein the threshold is dynamic based on the electronic communications. (Cho ¶¶ [0031], [0032], [0109], [0120], [0130], [0145] – [0151], [0153], [0157] – [0161] and Figs 4,6,11,13 read on user device communications based upon threshold values of battery power, and subsequent user device communications.)

As per Claim 23 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the non-transitory machine-readable medium of claim 20, wherein the operations further comprise:
	determining that the user device is performing a voice call based on the one or more signals, wherein the depletion power threshold is dynamic based on the voice call. (Cho ¶¶ [0031], [0032], [0071], [0079], [0081],[0109], [0120], [0130], [0145] – [0151], [0153], [0157] – [0161] and Figs 1,4,6,11,13 read on user device communications based upon threshold values 

As per Claim 24 (Previously Presented),
Cho in view of Scheer in view of Gailloux in view of Li teaches the system of claim 1, wherein the operations further comprise:
receiving a preauthorization amount from the merchant; and (Li ¶¶ [0054] – [0057], [0071], [0072], [0092] – [0094] and Figs 5,10 read on a payment to the merchant for a transaction, subject to a limit.)
determining the maximum amount based on the preauthorization amount. (Li ¶¶ [023], [0054] – [0057], [0071], [0072], [0092] – [0094] and Figs 5,10 read on a payment to the merchant for a transaction, subject to a limit, with the value of the payment instrument additionally being valid for a specific transaction amount and valid only for a single transaction.)

As per Claim 25 (Previously Presented),
Claim 25 is directed to the method which is implied by the system of Claim 24, and is therefore rejected under the same rationale as Claim 24.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Regarding U.S.C. 103 rejections, and independent Claims 1, 12 and 20, Applicant has argued that Cho, Sheer, Gailoux and Li do not disclose providing, based on determining that the remaining battery power is insufficient to complete the potential transaction and without the a use of the user device, a payment for the potential transaction to the merchant.  Applicant has 
The Examiner considers that independent Claims 1, 12 and 20 have been addressed by the teachings of Cho, Scheer, Gailloux and Li as previously recited, and a U.S.C. 103 rejection has presently been made.
Applicant has commented that dependent claims are believed to be allowable for the same reasons (as Claims 1, 12 and 20.)
The Examiner considers that Claims 3 – 10, 13, 16 – 19 and 22 – 25 have been addressed by the teachings of Cho, Scheer, Gailloux and Li as previously recited.  Therefore, a 35 U.S.C. 103 rejection of Claims 3 – 10, 13, 16 – 19 and 22 – 25 has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
May 11, 2021